DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed 11/18/2021 has been entered.
Claims 1, 10, 19 and 24 have been amended and no claims were canceled and/or added. Therefore, claims 1-28 are currently pending for examination. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Claim Rejections - 35 USC § 103
3.	Claims 1-3, 5-6, 8-12, 14-15, 17-22 and 24-27 are rejected 35 U.S.C. 103 as being unpatentable over Murata et al. (Murata; US 2018/0276919) in view of Balasubramanian et al. (Balasubramanian; US 2017/0178172).
For claim 1, Murata discloses a method of wireless communication by a road side unit in a network [0075], comprising:
E.g. 0049: The vehicle exit management unit 111 identifies the vehicle 130 or an occupant who is in the vehicle 130 based on information included in an exit request after receiving the exit request (information to request to exit a parking lot) from the vehicle 130. More specifically, the vehicle exit management unit 111 extracts information (for example, a vehicle ID) for identifying the vehicle 130 or information (for example, a user ID) for identifying the occupant who is in the vehicle 130, as "identification information", from the exit request, 0050: Note that the exit request received from the vehicle 130 can be one of an exit request received from the DCM 141 that is set in the vehicle 130 and an exit request from the portable terminal 150 owned by the occupant who is in the vehicle 130, 0051, 0199-0208];
determining an exit order for the plurality of vehicles to exit the parking area [E.g. 0052: After identifying the vehicle 130, the vehicle exit management unit 111 reads a vehicle information DB 112 to determine priority information that indicates a priority with respect to another vehicle to be used when the vehicle 130 exits a parking lot through an exit gate. Also, after identifying an occupant who is in the vehicle 130, the vehicle exit management unit 111 acquires coupons having been issued as a result of the identified occupant using a service provided by a server 120. Further, the vehicle exit management unit 111 modifies the priority information based on the coupons acquired from the server 120 to determine the modified priority information as priority information to be transmitted to the vehicle 130. Note that, if the vehicle exit management unit 111 thus has used coupons to determine priority information, the 
transmitting, to the plurality of UEs, a plurality of exit commands, based on the exit order, for the plurality of vehicles to exit the parking area [E.g. 0054: The vehicle exit management unit 111 determines an exit gate through which the vehicle 130 can exit, based on the determined priority information and the acquired conditions. Also, the vehicle exit management unit 111 transmits exit-possible gate information including a gate name and a gate position of the exit gate thus determined for the vehicle 130 to be able to exit, and the determined priority information, to the vehicle 130. Note that, if the vehicle exit management unit 111 has received the exit request from the DCM 141, the vehicle exit management unit 111 transmits the exit-possible gate information and the priority information to the DCM 141. If the vehicle exit management unit 111 has received the exit request from the portable terminal 150, the vehicle exit management unit 111 transmits the exit-possible gate information and the priority information to the portable terminal 150, 0063: The portable terminal 150 transmits an exit request to the vehicle management server 110 via the network 170 and receives priority information and exit-possible gate information from the vehicle management server 110, by executing the vehicle exit application 151. Also, the portable terminal 150 sends the received priority information and exit-possible gate information to the navigation application 152, 0057, 0059, 0065 and 0199-0208].
Murata fails to expressly disclose determining an estimated exit duration to exit the parking area from a current location for an individual vehicle of the plurality of vehicles, determining, based on the estimated exit duration, an exit order for the plurality of vehicles to 
However, as shown by Balasubramanian, it was well known in the art of vehicle communication to include determining an estimated exit duration to exit the parking area from a current location for an individual vehicle of the plurality of vehicles, determining, based on the estimated exit duration, an exit order for the plurality of vehicles to exit the parking area and transmitting, to the plurality of UEs, a plurality of exit commands, based on an estimated exit duration [E.g. 0045: the determination of the exit position may be based on a predictive model 125 that estimates the position or amount of time to exit based on criteria such as, but not limited to, the position of the vehicle in the parking lot, 0055: a user "B" in parking location 164 has a parking location that enables her to exit the parking lot 150 after just 10 cars. Due to her location the system 100 predicts that she can exit the parking lot 150 within 2 minutes. User B logs into the mobile module 104 and receives an offer of 1,500 reward points if she waits for 5 minutes to exit after 100 vehicles. However, User B needs to reach airport to pick someone up and subsequently rejects the offer. User B continues to use her original turn to exit and neither earns or loses any reward points, 0048, 0036].
It would have been obvious to one of ordinary skill in the art of managing parking areas before the effective filing date of the claimed invention to modify Murata with the teaching of Balasubramanian by including transmitting to the vehicles exit commands that is based on an estimated exit duration in order to reduce traffic congestion by improve the flow of the traffic in the parking area and thereby increase the overall user convenience.
For claim 2, Although Murata fails to expressly disclose wherein receiving the plurality of requests comprises: receiving an emergency exit request from a first responder vehicle of the E.g. 0199-0202, Fig. 12]. However, receiving an emergency exit request from a first responder vehicle; and determining the exit order by prioritizing the first responder vehicle in the exit order fails to yield unexpected results; It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Murata to include receiving an emergency exit request from a first responder vehicle of the plurality of vehicles; and determining the exit order comprises prioritizing the first responder vehicle in the exit order for the plurality of vehicles in order to satisfy system needs and/or environment requirement and also because such a modification would have been considered a mere design consideration which fails to patentably distinguish over Murata.
For claim 3 Murata discloses wherein determining the exit order comprises:
determining the exit order based on one or more of a reception order associated with receiving the plurality of requests, proximities of the plurality of vehicles to one or more exits of the parking area, sizes of the plurality of vehicles, maneuverabilities of the plurality of vehicles, estimated durations for the plurality of vehicles to exit the parking area, estimated fuel consumptions of the plurality of vehicles, or priorities associated with the plurality of requests [E.g. 0110-0113; the exit order is based on priorities associated with the plurality of exit requests].
E.g. 0199-0208, Figs. 12-14; transmitting a first exit command of a plurality of exit commands to a vehicles with highest priority such as “vehicle for the disabled” to be scheduled to exit the parking area before other vehicles;  0054: The vehicle exit management unit 111 determines an exit gate through which the vehicle 130 can exit, based on the determined priority information and the acquired conditions. Also, the vehicle exit management unit 111 transmits exit-possible gate information including a gate name and a gate position of the exit gate thus determined for the vehicle 130 to be able to exit, and the determined priority information, to the vehicle 130. Note that, if the vehicle exit management unit 111 has received the exit request from the DCM 141, the vehicle exit management unit 111 transmits the exit-possible gate information and the priority information to the DCM 141. If the vehicle exit management unit 111 has received the exit request from the portable terminal 150, the vehicle exit management unit 111 transmits the exit-possible gate information and the priority information to the portable terminal 150, 0063: The portable terminal 150 transmits an exit request to the vehicle management server 110 via the network 170 and receives priority information and exit-possible gate information from the vehicle management server 110, by executing the vehicle exit application 151. Also, the portable terminal 150 sends the received priority information and exit-possible gate information to the navigation application 152, 0057, 0059, 0065]; and
transmitting, to the remaining vehicles, remaining exit commands of the plurality of exit commands each comprising identification information associated with a vehicle scheduled to exit the parking area immediately before each of the remaining vehicles [E.g. 0199-0208, Figs. 12-
For claim 6, Murata discloses the identification information includes at least one of a make, a model, a color, a license plate, a build, a location, or a vehicle type [E.g. 0084: the vehicle information 400 includes, as information items, "vehicle ID (Identifier)", "license plate", "vehicle type", "DCM type", and "vehicle for disabled", 0086].
For claim 8, Murata discloses the plurality of exit commands comprises location information associated with one or more exits of the parking area [E.g. 0054, 0060, 0066, 0069, 0213].
For claim 9, Murata discloses monitoring the plurality of vehicles exiting the parking area [E.g. 0049, 0051, 0075, 0199-0208, Figs. 12-13];
detecting at least one of an out-of-order exit [E.g. 0199-0208, 0224, Figs. 12-13], a collision, a pedestrian, or a high-priority exit request; and
transmitting, to at least a subset of the plurality of vehicles, a plurality of updated exit commands in response detecting the at least one of the out-of-order exit [E.g. 0224: the gate terminal 163 searches for a gate terminal (for example, the gate terminal 161) to which the conditions that are satisfied by the priority information acquired in step 1303 are set. Then, the gate terminal 163 sends information of the gate name and the gate position of the exit gate controlled by the gate terminal acquired from the search to the occupant of the vehicle 130; 0199-0208: a vehicle for the disabled is given higher priority to exit the parking area and such or the high-priority exit request.
	For claim 10, is interpreted and rejected as discussed with respect to claim 1.
For claim 11, is interpreted and rejected as discussed with respect to claim 2.
For claim 12, Murata discloses wherein determining the exit order comprises:
determining the exit order based on one or more of a reception order associated with receiving the plurality of requests, proximities of the plurality of vehicles to one or more exits of the parking area, sizes of the plurality of vehicles, maneuverabilities of the plurality of vehicles, estimated durations for the plurality of vehicles to exit the parking area, estimated fuel consumptions of the plurality of vehicles, or priorities associated with the plurality of requests [E.g. 0110-0113; the exit order is based on priorities associated with the plurality of exit requests].
For claim 14, Murata discloses transmit a first exit command of the plurality of exit commands to a first vehicle of the plurality of vehicles scheduled to exit the parking area before remaining vehicles of the plurality of vehicles [E.g. 0199-0208, Figs. 12-14; transmitting a first exit command of a plurality of exit commands to a vehicles with highest priority such as “vehicle for the disabled” to be scheduled to exit the parking area before other vehicles;  0054: The vehicle exit management unit 111 determines an exit gate through which the vehicle 130 can exit, based on the determined priority information and the acquired conditions. Also, the vehicle exit management unit 111 transmits exit-possible gate information including a gate name and a gate position of the exit gate thus determined for the vehicle 130 to be able to exit, and the determined priority information, to the vehicle 130. Note that, if the vehicle exit management unit 111 has received the exit request from the DCM 141, the vehicle exit management unit 111 
transmit to the remaining vehicles, remaining exit commands of the plurality of exit commands each comprising identification information associated with a vehicle scheduled to exit the parking area immediately before each of the remaining vehicles [E.g. 0199-0208, Figs. 12-14; transmitting to other vehicles in the parking area exit commands of a plurality of exit commands, each exit command include identification information associated with a vehicle scheduled to exit the parking area based on its priority information immediately before each of the remaining vehicles 0054, 0063, 0059, 0065].
For claim 15, Murata discloses the identification information includes at least one of a make, a model, a color, a license plate, a build, a location, or a vehicle type [E.g. 0084: the vehicle information 400 includes, as information items, "vehicle ID (Identifier)", "license plate", "vehicle type", "DCM type", and "vehicle for disabled", 0086].
For claim 17, Murata discloses the plurality of exit commands comprises location information associated with one or more exits of the parking area [E.g. 0054, 0060, 0066, 0069, 0213].
E.g. 0049, 0051, 0075, 0199-0208, Figs. 12-13];
detect at least one of an out-of-order exit [E.g. 0199-0208, 0224, Figs. 12-13], a collision, a pedestrian, or a high-priority exit request; and
transmit, to at least a subset of the plurality of vehicles, a plurality of updated exit commands in response detecting the at least one of the out-of-order exit [E.g. 0224: the gate terminal 163 searches for a gate terminal (for example, the gate terminal 161) to which the conditions that are satisfied by the priority information acquired in step 1303 are set. Then, the gate terminal 163 sends information of the gate name and the gate position of the exit gate controlled by the gate terminal acquired from the search to the occupant of the vehicle 130; 0199-0208: a vehicle for the disabled is given higher priority to exit the parking area and such information is transmitted to other vehicles when an out of order exit is detected, Figs. 12-13], the collision, the pedestrian, or the high priority request.
	For claim 19, Murata discloses a method of wireless communication by a user equipment (UE) associated with a vehicle in a network [E.g. 0049, 0051, 0075, 0199-0208], comprising:
transmitting, to a road side unit (RSU), an exit request [E.g. 0049: The vehicle exit management unit 111 identifies the vehicle 130 or an occupant who is in the vehicle 130 based on information included in an exit request after receiving the exit request (information to request to exit a parking lot) from the vehicle 130. More specifically, the vehicle exit management unit 111 extracts information (for example, a vehicle ID) for identifying the vehicle 130 or information (for example, a user ID) for identifying the occupant who is in the vehicle 130, as "identification information", from the exit request, 0050: Note that the exit request received from the vehicle 130 can be one of an exit request received from the DCM 141 that is set in the 
receiving, from the RSU, at least one of a first exit command including an indication for the vehicle to begin exiting a parking area [E.g. 0054: The vehicle exit management unit 111 determines an exit gate through which the vehicle 130 can exit, based on the determined priority information and the acquired conditions. Also, the vehicle exit management unit 111 transmits exit-possible gate information including a gate name and a gate position of the exit gate thus determined for the vehicle 130 to be able to exit, and the determined priority information, to the vehicle 130. Note that, if the vehicle exit management unit 111 has received the exit request from the DCM 141, the vehicle exit management unit 111 transmits the exit-possible gate information and the priority information to the DCM 141. If the vehicle exit management unit 111 has received the exit request from the portable terminal 150, the vehicle exit management unit 111 transmits the exit-possible gate information and the priority information to the portable terminal 150, 0063: The portable terminal 150 transmits an exit request to the vehicle management server 110 via the network 170 and receives priority information and exit-possible gate information from the vehicle management server 110, by executing the vehicle exit application 151. Also, the portable terminal 150 sends the received priority information and exit-possible gate information to the navigation application 152, 0057, 0059, 0065 and 0199-0208], a second exit command comprising identification information associated with an other vehicle scheduled to exit the parking area immediately before the vehicle, or a third exit command comprising an exit time scheduled for the vehicle prior to the exit time.
Murata fails to expressly disclose receiving, from the RSU based on an estimated exit duration to exit a parking area from a current location, at least one of a first exit command.
E.g. 0045: the determination of the exit position may be based on a predictive model 125 that estimates the position or amount of time to exit based on criteria such as, but not limited to, the position of the vehicle in the parking lot, 0055: a user "B" in parking location 164 has a parking location that enables her to exit the parking lot 150 after just 10 cars. Due to her location the system 100 predicts that she can exit the parking lot 150 within 2 minutes. User B logs into the mobile module 104 and receives an offer of 1,500 reward points if she waits for 5 minutes to exit after 100 vehicles. However, User B needs to reach airport to pick someone up and subsequently rejects the offer. User B continues to use her original turn to exit and neither earns or loses any reward points, 0048, 0036].
It would have been obvious to one of ordinary skill in the art of managing parking areas before the effective filing date of the claimed invention to modify Murata with the Balasubramanian by including transmitting to the vehicles exit commands that is based on an estimated exit duration in order to reduce traffic congestion by improve the flow of the traffic in the parking area and thereby increase the overall user convenience.
For claim 20, is interested and rejected as discussed with respect to claim 2.
For claim 21, the Examiner elected the embodiment of “receiving the first exit command including an indication for the vehicle…” as recited in claim 19. Accordingly, claim 21 is withdrawn from consideration as being directed to the “second exit command comprising identification information associated with another vehicle scheduled to exit the parking area immediately before the vehicle”.
E.g. 0059: The navigation apparatus 142 displays the priority information and the exit-possible gate information. Thus, at a time of exiting through an exit gate of a parking lot, the occupant of the vehicle 130 can see the currently available priority information and an exit gate through which the vehicle 130 can exit, 0065, 0136, 0175], the second exit command, or the third exit command.
	For claim 24, is interpreted and rejected as discussed with respect to claim 19.
For claim 25, is interested and rejected as discussed with respect to claim 2.
	For claim 26, is interpreted and rejected as discussed with respect to claim 21.
	For claim 27, is interpreted and rejected as discussed with respect to claim 22.

4.	Claims 4, 7, 13, 16, 23 and 28 are rejected 35 U.S.C. 103 as being unpatentable over Murata in view of Balasubramanian and further in view of Yamane et al. (Yamane; US 2020/0302791).
For claim 4, Murata in view of Balasubramanian fails to expressly disclose sequentially transmitting each of the plurality of exit commands based on a corresponding scheduled exit time of a plurality of scheduled exit times in accordance with the exit order.
However, as shown by Yamane, it was well known in the art of vehicle communication to include sequentially transmitting each of the plurality of exit commands based on a corresponding scheduled exit time of a plurality of scheduled exit times in accordance with the exit order [E.g. 0114, see also 0115-0125, 0152, 0156].
It would have been obvious to one of ordinary skill in the art of vehicle communication before the effective filing date of the claimed invention to modify Murata in view of 
For claim 7, Murata in view of Balasubramanian fails to expressly disclose transmitting a plurality of scheduled exit times.
However, as shown by Yamane, it was well known in the art of vehicle communication to include transmitting a plurality of scheduled exit times [E.g. 0114, see also 0115-0125, 0152, 0156].
It would have been obvious to one of ordinary skill in the art of vehicle authentication before the effective filing date of the claimed invention to modify Murata in view of Balasubramanian with the teaching of Yamane in order to enable the user to know precisely the exit time and thereby increase the overall user convenience.
For claim 13, is interested and rejected as discussed with respect to claim 4.
For claim 16, is interested and rejected as discussed with respect to claim 7.
For claim 23, Murata in view of Balasubramanian fails to expressly disclose transmitting, to an autonomous drive system, exit information based on the at least one of the first exit command, the second exit command, or the third exit command in accordance with the exit command.
However, as shown by Yamane, it was well known in the art of vehicle communication to include transmitting, to an autonomous drive system, exit information based on an exit command in accordance with the exit command [E.g. 0109, 0143 and 0150].
It would have been obvious to one of ordinary skill in the art of vehicle authentication before the effective filing date of the claimed invention to modify Murata in view of Balasubramanian with the teaching of Yamane because autonomous vehicles can be safer and 
For claim 28, is interested and rejected as discussed with respect to claim 23.

Response to Remarks
5.	The Applicant's remarks regarding the rejection have been considered but are moot because the arguments do not apply to the new ground of rejection. 

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED BARAKAT whose telephone number is (571)270-3696.  The examiner can normally be reached on 9:00am-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689